Title: To John Adams from Pseudonym: "Americanus", May 1798
From: Pseudonym: “Americanus”
To: Adams, John



May it Please your Excellency,
May 1798

We Submit it to your Consideration wether one or More of the UN States Navy Should not be orderd on the Coast of Spain Say to be Stationd off Cape Ortugal to Protect the trade bound in to the bay of biscay. The depridations that have Lately been made on our Commerce, We presume must (only in Part) have Come to your Excellencys knowledge. Tho we Presume at the same time that your Excellency hath not been, made acquainted with the importance of the Trade, nor of the evils that we feel by a Convoys not having been orderd that way. These things we submit to your Excellencys Consideration as Americans who have our Property employd in that Quarter, & hope that your Excellency will think it expediend to attend to our request

AmericanusSeveral Thousand  Dollars have been Paid to an English Luger Mounting 8 Guns, the Winter Past for Convoying Vessells into Bilboa.
